 1
 2                                                                   FILED
 3                                                                    SEP 2 4 2020
 4                                                               CLERK, U.S. DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CAUFOPMA
                                                             BY
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                           Case No.: 19CR4643-H
13                                      Plaintiff,
                                                         FINDINGS AND
14   v.                                                  RECOMMENDATION UPON A
15   Deepanshu KHER,                                     GUILTY PLEA

16                                    Defendant.
17
18         Upon Defendant's request to enter a guilty plea to Count(s) 1 of the Indictment under
19   Federal Rule of Criminal Procedure 11, and with the written consent of all the parties, the
20   District Judge referred this matter to the Magistrate Judge.
21         Thereafter, in full compliance with Rules 11 and 59, the Magistrate Judge held a
22   guilty plea hearing.
23                                            FINDINGS
24         Based on that hearing, including Defendant's allocution under oath and in the
25   presence ofcounsel, and after considering the records in the court docket, including any
26   plea agreement, this Court finds that:
27         I.     Defendant understands:
28

                                                     1
     -----------    --------------




 1    a.    The government's right, in a prosecution for perjury or false
2           statement, to use against the defendant any statement that the
3           defendant gives under oath;
4      b.   The right to persist in a plea of "not guilty";
5      C.   The right to a speedy and public jury trial;
 6     d.   The right to be represented by counsel - and if necessary have the
 7          court appoint counsel - at trial and at every other stage of the
 8          proceeding;
 9     e.   The right at trial to confront and cross-examine adverse witnesses, to
10          be protected from compelled self-incrimination, to testify and present
11          evidence, and to compel the attendance of witnesses;
12     f.   Defendant's waiver of these trial rights if the court accepts the guilty
13          plea;
14     g.   The nature of each charge to which Defendant is pleading;
15     h.   Any maximum possible penalty, including imprisonment, fine, and
16          term of supervised release;
17     1.   Any mandatory minimum penalty;
18     J.   Any applicable forfeiture;
19     k.   The court's authority to order restitution;
20     I.   The court's obligation to impose a special assessment;
21     m.   In determining a sentence, the court's obligation to calculate the
22          applicable sentencing-guideline range and to consider that range,
23          possible departures under the Sentencing Guidelines, and other
24          sentencing factors under 18 U.S.C § 3553(a);
25     n.   The terms of any plea-agreement provision waiving the right to appeal
26          or to collaterally attack the conviction and/or sentence; and
27
28

                                       2
                                - ----------------   ---------




 1               0.    That, if convicted, a defendant who is not a United States citizen may
 2                     be removed from the United States, denied citizenship, and denied
 3                     admission to the United States in the future.
 4         2.    Defendant's guilty plea is made knowingly, intelligently, and voluntarily,
 5               and did not result from force, threats, or promises (other than those made in
 6               a plea agreement).
 7         3.    There is a factual basis for Defendant's plea.
 8         4.    Defendant is competent to enter a plea.
 9                                    RECOMMENDATION
10         I therefore recommend that the District Judge accept Defendant's guilty plea to the
11   aforementioned count(s).
12         The   sentencing hearing will      be before United         States District Judge
13   Marilyn L. Huff on January 11, 2021, at 9:00 a.m. The Court excludes time from
14   September 24,     2020, through January         11, 2021,    on the   grounds that the
15   District Judge will be considering the proposed plea agreement and tendered plea
16   18 U.S.C. § 3161(h)(l)(G)&(H).
17        If not made within 14 days of this order, objections to these Findings and
18   Recommendations are waived. If the parties waive the preparation of the Presentence
19 Report, objections are due within three days of this Order.
20
21   Dated: September 24, 2020
22
23                                             &.Schop!«
                                               United States Magistrate Judge
24
25
26
27
28

                                                 3
